680 F.2d 593
John R. JENSEN, Petitioner,v.The ADMINISTRATOR OF the FEDERAL AVIATION ADMINISTRATION andThe National Transportation Safety Board, Respondents.
No. 78-2135.
United States Court of Appeals,Ninth Circuit.
June 28, 1982.

Thomas H. Lambert and B. Frank Kennerly, San Diego, Cal., for petitioner.


1
Douglas N. Letter, Washington, D. C., argued, for respondents; William Kanter, Dept. of Justice, Washington, D. C., on brief.


2
Before TRASK and FLETCHER, Circuit Judges, and SOLOMON, District Judge.

ORDER

3
The petition for rehearing is hereby denied as moot.  The opinion of this court, Jensen v. Administrator of the Federal Aviation Administration, 641 F.2d 797 (1981) is hereby vacated.  Great Western Sugar Co. v. Nelson, 442 U.S. 92, 99 S. Ct. 2149, 60 L. Ed. 2d 735 (1979); see United States v. Munsingwear, Inc., 340 U.S. 36, 71 S. Ct. 104, 95 L. Ed. 36 (1950).  Petitioner, appealing from adverse agency action, requested that this court invalidate the FAA regulations that had caused his disqualification.  The FAA has substantially revised the regulations of which he complained.  The revised regulations are now effective.  Petitioner can apply to the FAA for an airman medicalcertificate under the new regulations that are not before this court.